Motion Granted; Dismissed and Memorandum Opinion filed December 4, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-01045-CV

                       HARRIS COUNTY, TEXAS, Appellant

                                          V.

                               RUFUS CHERRY, Appellee


                      On Appeal from the 157th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-09746


                  MEMORANDUM                          OPINION

      This is an appeal from an interlocutory order signed November 2, 2012. On
November 26, 2012, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                    PER CURIAM

Panel consists of Justices Seymore, Boyce, and McCally.